Citation Nr: 0518776	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1975.  
He died in February 2001, and his surviving spouse is the 
appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for the cause of the veteran's death, and DIC under 38 
U.S.C.A. § 1318.

In October 2002, following perfection of this appeal a 
temporary stay on the claim for DIC under 38 U.S.C.A. § 1318 
was imposed, in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (CAFC) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veteran's Affairs, Nos. 00-7095,-7096,-
7098 (Fed. Cir. Aug. 16, 2001).  The stay on adjudicating 
§ 1318 claims was lifted in April 2003.  See Chairmans 
Memorandum  01-03-09 (April 8, 2003).  

The Board remanded this matter for further development in 
October 2003.  Such development has been completed and this 
matter is now returned to the Board for consideration.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2001 at the age of 69.  
The cause of death was listed as ischemic cardiomyopathy due 
to coronary artery disease, with a significant contributing 
condition of renal insufficiency. 

2.  At the time of his death, the veteran was not service 
connected for any disorders.  

3.  The conditions listed as having caused or contributed to 
the veteran's death were first shown by available evidence to 
have become manifest many years after discharge.

4.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.

5.  The veteran did not have a total disability rating for 10 
years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 
3.312 (2004).

2.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 were not met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to issuance of a VCAA 
notification letter directed to appellant.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The VA provided the appellant with notification of the duty 
to assist in a January 2005 letter.  In this letter, the 
appellant was told of the requirements to establish 
entitlement to DIC benefits, of the reasons for the denial of 
her claim, of her and VA's respective duties, and she was 
asked to provide information in her possession relevant to 
the claim.  The duty to assist letter and the SSOC 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from the private medical providers regarding 
treatment for the veteran leading up to his death, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in January 
2005,  the claim was readjudicated based upon all the 
evidence of record.  There is no indication that the 
disposition of this claim would have been different had she 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  The appellant has argued 
that the VA failed to try and obtain certain probative 
private medical records.  However, in the January 2005 duty 
to assist letter, the appellant was specifically requested to 
fill out a VA 21-4142 Authorization and Consent to Release 
Information for each health care provider so the RO could 
obtain the medical records.  She was also asked to provide 
names and addresses of each health care provider.  The 
appellant failed to comply with the RO's request and sent 
nothing back.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes a November 2004 
medical opinion, following claims file review, which provides 
a current assessment of the cause of the veteran's death.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Cause of Death

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  

Service connection for certain chronic diseases (to include 
cardiovascular-renal disease), will be presumed if such 
diseases became manifest to a compensable degree during a 
presumptive period after service (one year for cardiovascular 
disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true. 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

The appellant alleges that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that his cardiovascular disorder that led to his death was 
the result of stress he encountered while serving in combat.  

The veteran's DD-214 and service medical records reflects 
that he served as a pilot, and received awards indicating 
service in combat positions, including the Republic of 
Vietnam Campaign Medal (RVCM), Air Force Outstanding Unit 
Award (AFOUA), with "V" Device.

Service medical records do not show any evidence of 
cardiovascular or renal problems.  The veteran was a pilot 
and his numerous annual flying examinations revealed no 
evidence of heart disease or hypertension, nor was he ever 
shown to have been grounded from flying due to cardiovascular 
or renal problems.  Systolic blood pressure readings were 
generally in the 120's, with some findings in the 100's and 
up to the 130s.  Diastolic blood pressure ranged from the 
70's to the low 80's ranges in the annual examinations.  A 
September 1968 electrocardiogram (ECG) reading revealed a 
sinus tachycardia, with otherwise normal findings.  Otherwise 
ECG's were repeatedly shown to be normal, with normal 
readings done in June 1959, May 1966, April 1967, April 1969, 
March 1970, March 1971, May 1972, May 1973 and April 1974.  
His July 1975 separation examination revealed a normal heart 
and vascular system with a blood pressure reading of 126/82 
sitting and 114/84 standing.  His retirement ECG of June 1975 
was within normal limits.    

Both Brackenridge Hospital and Seton Medical Center responded 
to requests for evidence with statements dated in March 2001 
and April 2001 indicating that they could not locate medical 
records of the veteran's treatment.  

A January 2001 record from the veteran's cardiologist stated 
that the veteran had severe end stage ischemic cardiomyopathy 
and was currently undergoing evaluation as a possible 
transplantation candidate.  He had additional co morbid 
medical problems and had a very complex medical history.  His 
ischemic heart disease was said to date back many years and 
it was quite possible that the stress related to military 
combat in Southeast Asia may have been an early contributing 
factor to this disease process.  

The veteran died on February [redacted], 2001.  His death certificate 
revealed that the death was caused by ischemic cardiomyopathy 
due to or as a likely consequence of coronary artery disease.  
Other significant conditions contributing to death was renal 
insufficiency.  

A September 2001 VA medical opinion noted that the veteran's 
death certificate indicated that he died from ischemic 
cardiomyopathy due to coronary artery disease in February 
2001.  The January 2001 letter from the veteran's 
cardiologist was noted to indicate that the veteran had 
severe end stage ischemic cardiomyopathy and stated that it 
was possible that stress related to military combat may well 
have been an early contributing factor to his disease 
process.  However, the examiner noted the absence of other 
pertinent medical records, including records of when the 
veteran started having signs and symptoms of coronary artery 
disease, as well as whether he had any other risk factors for 
coronary artery disease such as smoking, hypercholesterolemia 
as well as family history, aside from the stress related to 
combat in Southeast Asia.  The evidence available was 
insufficient for the examiner to render the requested opinion 
regarding causation without resorting to speculation. 

The November 2004 report of a medical opinion revealed that 
the entire claims file was reviewed, including service 
medical records, which showed no history of complaints, 
treatment or diagnosis of ischemic or hypertensive heart 
disease.  Private medical records were alluded to, but were 
not present in the file, which described the veteran's 
coronary artery disease, with a coronary bypass performed at 
Brackenridge hospital in 1983.  A history of a second bypass 
performed at Seaton Medical Center in 2000 was also given.  
There were no available records to indicate exactly when the 
veteran's coronary artery disease and ischemic cardiomyopathy 
had their onset.  The death certificate was noted to show 
ischemic cardiomyopathy as the immediate cause of death as 
related to coronary artery disease.  In view of the above 
date, there was no evidence of the currently available record 
to indicate the veteran demonstrated manifestations of 
coronary artery disease or ischemic cardiomyopathy during 
service or within one year of separation from service, so the 
previous opinion was given that only speculation would relate 
his military service to his cause of death was affirmed.  

The appellant is noted to have failed to respond to a January 
2005 request for medical evidence, to include the signing and 
returning of medical evidence waivers needed to obtain 
private medical records pertinent to this case.  

The "duty to assist is not always a one-way street.  If a 
veteran (or appellant) wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190. 192 (1991),  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
appellant in the development of a claim, that duty is not 
limitless.  

Accordingly, given the appellant's failure to participate in 
the prosecution of her own claim by failing to respond to the 
RO's request for additional evidence, to include returning 
signed VA medical release forms, the Board finds that it has 
no other choice but to go forward with this appeal based on 
the existing record which record does not include either 
terminal records or private medical records showing the onset 
date of the veteran's coronary artery disease.

Thus, the Board concludes that there is no competent medical 
evidence providing a connection between the veteran's cause 
of death and his service to include any disabilities therein.  
The February 2001 private medical opinion which raises the 
possibility of combat related stress which "may well have 
been an early contributory factor to his disease process" is 
a speculative opinion, as pointed out by the VA medical 
opinion of September 2001.  The November 2004 VA medical 
opinion concurs with the September 2001 opinion that given 
the absence of pertinent medical evidence, an opinion as to 
the cause of the veteran's fatal cardiovascular disease would 
be speculative at best.  

Likewise, service connection for cause of death cannot be 
granted on a presumptive basis, as there is no evidence of 
the veteran having developed any pathology causing or 
otherwise contributing to his death within one year of his 
discharge from active service in 1975.  

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the appellant is competent to provide evidence of the 
occurrence of observable symptoms, as a layperson she is not 
competent to make a determination, which relates the 
veteran's cause of death to a service-connected disability.  
While she may sincerely believe that the veteran contracted a 
disease in service that ultimately caused his death, it is 
well established that, as a layperson, she is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Thus, the Board finds that the record does not contain 
competent medical evidence to establish a nexus, or link, 
between the underlying cause of death, coronary artery 
disease with ischemic cardiomyopathy as the immediate cause 
of death as related to his active service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's cause of death was 
related to service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appellant's claim is denied.

III. Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

As discussed above, service connection for cause of the 
veteran's death has been denied in this Board decision.  
Prior to his death, the veteran had a pending claim of 
entitlement to service connection for hypertensive heart 
disease.  Service connection for cause of death due to 
coronary artery disease (claimed as hypertensive heart 
disease) was denied by the RO in its October 2001 rating 
decision and this decision has been upheld by the Board in 
the portion of this decision denying service connection for 
cause of death.  The veteran was not service connected for 
any other disabilities, nor were there any claims for 
entitlement to service connection for other disabilities 
besides the cardiovascular disability.  

If the veteran's death is not determined to be service 
connected, as found by the Board in the July 2002 Board 
decision , a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death. See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2004).

In a 1997 case interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time). See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability and 
accordingly, he has not been rated at 100 percent for any 
service connected disability for ten years prior to his 
death; nor was he continuously rated as totally disabled for 
any service connected disability for the five-year period 
after his discharge from service, and he was never a prisoner 
of war.  The lone claim that was pending at the time of his 
death was for entitlement to service connection for 
hypertensive heart disease, which has been denied by the 
Board as a cause of death claim.  As such, the appellant does 
not meet the requirements to receive DIC benefits as a result 
of his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits based on 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


